DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. Applicant argues that claim 16 is deemed allowable since it was not rejection the Office Action mailed on 09/21/2022. 
In response, the examiner states that claim 16 was not indicated as allowable subject matter and was rejected in the Office Action mailed on 09/10/2021. Therefore, it would have been more reasonable to assume that claim 16 was rejected in the Office Action mailed on 09/21/2022 the way it was rejected in the Office Action mailed on 05/11/2022 since the references used to reject the claims are the same in both the Office Actions mailed on 09/10/2022 and 05/11/2022. The examiner made a human error by forgetting to copy and paste the rejection of claim 16 from the Office Action mailed on 05/11/2022 to the Office Action mailed on 09/10/2022.
Nonetheless, in the spirit of compact prosecution in good faith, the prosecution is reopened, and this Office Action is made Non-Final.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “magnetic flux generated from the first set of coils is cancelled in the center leg by magnetic flux generated from the second set of coils” as recited in claim 1, the “when the set of coils are energized, magnetic flux generated from the set of coils is cancelled in the center leg” as claimed in claim 9, and the “magnetic flux generated from the first set of coils is cancelled in the center leg” of claim 14 must be shown in the elected Species, FIG. 1A, or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1, 3, 6, 8-9, 14-18, 21, and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the originally filed specification does not disclose “magnetic flux generated from the first set of coils is cancelled in the center leg by magnetic flux generated from the second set of coils” as amended on 08/11/2022. 
Regarding claim 9, the original filed specification does not disclose “when the set of coils are energized, magnetic flux generated from the first set of coils is cancelled in the center leg by magnetic flux generated from the second set of coils” as amended on 08/11/2022.
Regarding claim 14, the original filed specification does not disclose “magnetic flux generated from the first set of coils is cancelled in the center leg” as amended on 08/11/2022.
Regarding claim 25, the originally filed specification does not disclose “the magnetic flux generated from the first set of coils is cancelled by the magnetic flux generated from the second set of coils; and wherein the magnetic flux generated from the second of coils is cancelled by the magnetic flux generated from the first set of coils” as newly added claim filed on 08/11/2022. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 8-9, 14-18, 21, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear how “magnetic flux generated from the first set of coils is cancelled in the center leg by magnetic flux generated from the second set of coils” as amended on 08/11/2022. In paragraph [0035] of the originally filed specification, the present invention discloses “For example, when the coils 104, 106 are energized, magnetic flux generated from the coils 104, 106 flows in opposite directions in the center leg 122. As such, when current flowing through the coils 104, 106 is the same, the generated magnetic flux cancels (e.g. completely cancels) in the center leg 122 as explained herein. The same magnetic flux cancellation is true with respect to the coils 108, 110 and the center leg 122.” So it appears flux generated by coil 104 is being canceled by flux generated by coil 106, and the flux generated by coil 108 is canceled by flux generated by coil 110. Also, as seen in FIG. 7 of the present invention, for example, coil 104 of the set coils 104 and 106 generates flux in counter clockwise direction, and coil 106 of the set coils 104 and 106 generate flux in clockwise direction. The two fluxes cancel each other at the center leg 122A. Similarly, the fluxes generated by the set of coils 108 and 110 cancel each other at center leg 112B. Also, applicant should clarify if the “magnetic flux” as claimed is referred to as the collective fluxes generated by first set of coils and the second set of coils since there would be flux generated by coil 104 and another flux generated by coil 106. Similar clarification should be made in claims 3, 9, 14, and 25.

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, “magnetic flux generated from the second set of coils is cancelled in the center leg by magnetic flux generated from the first set of coils” does not further limit “herein magnetic flux  generated from the first set of coils is cancelled in the center leg by magnetic flux generated from the second set of coils” as claimed in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1, 3, 5, 9, 14-15, 17-18, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (U.S. Patent No. 5,555,494) in view of Wadlington et al. (U.S. PG. Pub. No. 2007/0046415 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Morris teaches a transformer for a multiphase interleaved power converter (annotated FIG. 8), the transformer comprising:
a magnetic structure 70 including a top member 74, a bottom member 75, a plurality of legs 71 and 72 extending between the top member and the bottom member, the plurality of legs including two outer legs 71 and 72;
a first set of coils P1 and P2 wound about the two outer legs of the magnetic structure and electrically coupled in series; and
a second set of coils S1 and S2 wound about the two outer legs of the magnetic structure and electrically coupled in series;
wherein the magnetic structure includes a center leg 73 positioned between the two outer legs;
wherein no coil is wound about the center leg; and
wherein magnetic flux (e.g. flux ΦA1 and or ΦB1, and or ΦA2 or ΦB2)  generated from the first set of coils is cancelled (ΦA2- ΦA1 or ΦB1- ΦB2) in the center leg by magnetic flux (e.g. the other of flux ΦA1 and or ΦB1, and or ΦA2 or ΦB2) generated from the second set of coils (col. 19, lines 55-60, col. 20, lines 1-26). 

    PNG
    media_image1.png
    694
    394
    media_image1.png
    Greyscale
 
Morris does not expressly teach the transformer comprising a middle member positioned between the top member and the bottom member and extending between the two outer legs.
Wadlington et al., hereinafter referred to as “Wadlington,” teaches a transformer for a multiphase interleaved power converter 10 (FIG. 1) comprising:
a middle member (middle leg member extending in vertical direction) positioned between the top member (left yoke) and the bottom member (right yoke) and extending between the two outer legs (para. [0020]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the middle member as taught by Wadlington to the transformer of Morris to provide the required flux path that can support the required multiphase operation without increasing size (paras. [0011]-[0013]).
With respect to claim 3, Morris in view of Wadlington teaches the transformer of claim 1 wherein magnetic flux generated from the second set of coils is cancelled in the center leg by magnetic flux generated from the first set of coils (Morris, col. 20, lines 5-7).
With respect to claim 6, Morris in view of Wadlington teaches the transformer of claim 1 wherein the first set of coils includes a first coil P1 wound about one of the two outer legs and a second coil P2 wound about the other one of the two outer legs (Morris, col. 19, lines 36-38).
With respect to claim 9, best understood in view of 35 USC 112(b) rejection, Morris teaches a transformer T (annotated FIG. 8) comprising:
a magnetic structure 70 including a top member 74, a bottom member 75, and a plurality of legs 71-72 extending between the top member and the bottom member, the plurality of legs including two outer legs 71 and 72; and
a set of coils (e.g. P1 and P2) wound about the two outer legs of the magnetic structure and electrically coupled in series;
wherein the magnetic structure includes a center leg 73 positioned between the two outer legs;
wherein no coil is wound about the center leg; and
wherein, when the set of coils are energized, magnetic flux (e.g. flux ΦA1 and or ΦB1, and or ΦA2 or ΦB2) generated from the set of coils is cancelled (e.g. the other of flux ΦA1 and or ΦB1, and or ΦA2 or ΦB2) in the center leg (col. 19, lines 55-60, col. 20, lines 1-26). Morris does not teach no gap physically separates any portion of the magnetic structure. 
Wadlington teaches a transformer 10 (FIG. 1), wherein no gap physically separates any portion of the magnetic structure 12 (para. [0020]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the no gap magnetic structure as taught by Wadlington to the transformer of Morris to provide the required support or strength.
With respect to claim 14, best understood in view of 35 USC 112(b) rejection, Morris teaches a multiphase interleaved power converter (annotated FIG. 8) comprising a plurality of phases and a transformer T for the plurality of phases, the transformer including:
a magnetic structure 70 comprising:
a top member 74; 
a bottom member 75; 
a plurality of legs 71 and 72 extending between the top member and the bottom member, the plurality of legs including two outer legs 71 and 72, 
a first set of coils P1 and P2 wound about the two outer legs of the magnetic structure and electrically coupled in series; and 
a second set of coils S1 and S2 wound about the two outer legs of the magnetic structure and electrically coupled in series; 
wherein the magnetic structure includes a center leg 73 positioned between the two outer legs;
wherein no coil is wound about the center leg; and
wherein magnetic flux (ΦA2- ΦA1 or ΦB1- ΦB2) generated from the first set of coils is cancelled in the center leg (col. 19, lines 55-60, col. 20, lines 1-26). Morris does not teach a middle member positioned between the top member and the bottom member and extending between the two outer legs.
Wadlington teaches a transformer for a multiphase interleaved power converter 10 (FIG. 1) comprising:
a middle member (middle leg member extending in vertical direction) positioned between the top member (left yoke) and the bottom member (right yoke) and extending between the two outer legs (para. [0020]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the middle member as taught by Wadlington to the transformer of Morris to provide the required flux path that can support the required multiphase operation without increasing size (paras. [0011]-[0013]).
With respect to claim 15, Morris in view of Wadlington teaches the multiphase interleaved power converter of claim 14 wherein the plurality of phases includes a first phase and a second phase, wherein the first set of coils are primary windings or secondary windings in the first phase, and wherein the second set of coils are primary windings or secondary windings in the second phase (Morris, col. 18, lines 24-33, 55-58).
With respect to claim 17, Morris in view of Wadlington teaches the multiphase interleaved power converter of claim 14 wherein the multiphase interleaved power converter is a two-phase interleaved LLC power converter (Morris, col. 20, lines 1-10).
With respect to claim 18, Morris in view of Wadlington teaches the multiphase interleaved power converter of claim 14 wherein the first set of coils includes at least a first coil P1 wound about one of the two outer legs and a second coil P2 wound about the other one of the two outer legs (Morris, col. 19, lines 36-38).
With respect to claim 21, Morris in view of Wadlington teaches the multiphase interleaved power converter of claim 14 wherein magnetic flux generated from the second set of coils is cancelled in the center leg (Morris, col. 20, lines 5-7). 
With respect to claim 25, best understood in view of 35 USC 112(b) rejection, Morris in view of Wadlington teaches the multiphase interleaved power converter of claim 14 wherein the magnetic flux generated from the first set of coils is cancelled by the magnetic flux generated from the second set of coils; and wherein the magnetic flux generated from the second of coils is cancelled by the magnetic flux generated from the first set of coils (Morris, col. 20, lines 1-7). 

12.	Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Wadlington, as applied to claims 1 and 14 above, and further in view of Wu et al. (U.S. PG. Pub. No. 2010/0164674 A1).
With respect to claims 8 and 14, Morris in view of Wadlington teaches the transformer of claim 1, and the multiphase interleaved power converter of claim 14, wherein the two outer legs each include a first portion (portion on which first coils P1 and P2 wound) and a second portion (portion other than first portion), wherein the first set of coils includes a first coil wound about the first portion of one of the two outer legs and a second coil wound about the first portion of the other one of the two outer legs (Morris, col. 19, lines 36-38). Morris in view of Wadlington does not expressly teach the second set of coils includes a first coil wound about the second portion of said one of the two outer legs and a second coil wound about the second portion of the other one of the two outer legs.
Wu et al., hereinafter referred to as “Wu,” teaches a transformer and a multiphase interleaved power converter (e.g. FIG. 2), wherein the second set of coils includes a first coil 341 wound about the second portion 323 of said one of the two outer legs and a second coil 331 wound about the second portion 322 of the other one of the two outer legs (para. [0023]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second coils set wound on the second portion of the two outer legs as taught by Wu to the transformer and or the multiphase interleaved power converter of Morris in view of Wadlington to provide the improve ease of maintenance and or natural cooling.

13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Wadlington, as applied to claim 15 above, and further in view of Ouyang et al. (U.S. PG. Pub. No. 2014/0340940 A1).
With respect to claim 16, Morris in view of Wadlington teaches the multiphase interleaved power converter of claim 15. Morris in view of Wadlington does not expressly teach the first phase is phased shifted ninety-degree relative to the second phase.
Ouyang et al., hereinafter referred to as “Ouyang,” taches a multiphase interleaved power converter (FIGs. 11-12(a)), wherein the first phase is phased shifted ninety-degree relative to the second phase (para. [0094]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the ninety-degree phase shift as taught by Ouyang to the multiphase interleaved power converter of Morris in view of Wadlington to provide the required power flow.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837